Title: Virginia Delegates in Congress to the Speaker of the Pennsylvania Convention, 15 July 1776
From: Virginia Delegates
To: Franklin, Benjamin


                    
                        Sir
                        Philada. July 15. 1776.
                    
                    The honorable the convention of Virga. attending to the inconveniencies which may arise from an unsettled jurisdiction in the neighborhood of fort Pitt, have instructed us to propose to your honorable house to agree on some temporary boundary which may serve for preservation of the peace in that territory until an amicable and final determination may be had before arbiters mutually chosen. Such temporary settlement will from it’s nature do prejudice to neither party when at any future day a complete information of facts shall enable them to submit the doubt to a just and final decision. We can assure you that the colony of Virga. does not entertain  a wish that one inch should be added to theirs from the territory of a sister colony, and we have perfect confidence that the same just sentiment prevails in your house. Parties thus disposed can scarcely meet with difficulty in adjusting either a temporary or a final settlement. The decision, whatever it be, will not annihilate the lands. They will remain to be occupied by Americans, and whether these be counted in numbers of this or that of the United states will be thought a matter of little moment. We shall be ready to confer on this subject with any gentlemen your house may please to appoint for that purpose and are Sir with every sentiment of respect Your very humble servts.
                